Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 	The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application 16/981,621 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The outstanding ground of rejection of claim 16 under 35 USC 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of cancellation of claim 16.   
	The outstanding ground of rejection of all previously pending claims under 35 USC 103 is hereby withdrawn in view of the claim amendments and remarks filed on 10/28/2021 and 12/2/2021.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Onoe on 12/13/2021.
	Cancel claims 4, 5 and 6, and add therefor the following new claims 28, 29 and 30.
	28 (New).  The method of claim 14, wherein the crop is a crop selected from the group consisting of a soybean, corn, cotton, rape seed, rice, wheat, barley, sugarcane, sugar beet, sorghum, and sunflower.  
	29 (New).  The method of claim 14, wherein the crop is a crop to which tolerance to trifludimoxazin or ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidine-3-yl)phenoxy]-2-pyridyloxy]acetate is imparted. 
	30 (New).  The method of claim 28, wherein the crop is a crop to which tolerance to trifludimoxazin or ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidine-3-yl)phenoxy]-2-pyridyloxy]acetate is imparted. 

	Claims 1-2, 11-14, 17-20 and 28-30 are now deemed allowable. Applicant is advised that the allowed claims have been renumbered at allowance as follows: claims 1, 2, 11-14, 28-30, and 17-20 are renumbered as 1-13, respectively. 

The following is an examiner’s statement of reasons for allowance: 
The additional features incorporated to the claims in the amendments filed on 10/28/2021 and 12/2/2021 find adequate descriptive support for the reasons set forth in Applicant’s remarks of 12/2/2021.  Upon entry of both amendments, Applicant’s arguments of 10/28/2021, as they pertain to the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/JOHN PAK/Primary Examiner, Art Unit 1699